Criminal Case Template











COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS





IN RE: TRAVIS COKER,

                           Relator.


§

§

§

§

§


No. 08-03-00434-CR

AN ORIGINAL PROCEEDING

IN MANDAMUS





OPINION ON PETITION FOR WRIT OF MANDAMUS

	Relator Travis Coker seeks a writ of mandamus to compel an Ector County judge to
rule on his motion for a free reporter's record of proceedings that occurred on August 14,
2002.  He argues that these proceedings are relevant to his appeal, which is pending in this
Court as Number 08-02-00014-CR.
	We have jurisdiction to issue writs of mandamus against judges of district or county
courts in our district.  Tex. Gov't Code Ann. § 22.221(b) (Vernon Supp. 2003).  We may
issue the writ against other officials only if necessary to enforce our jurisdiction.  See id. 
Section 22.221(a).  After Coker perfected his appeal, the Legislature removed Ector County
from our district.  See Act of May 29, 2003, 78th Leg., R.S., ch. 662, § 1, 2003 Tex. Gen.
Laws 2081, 2081 (to be codified as an amendment to Tex. Gov't Code Ann. § 22.201(i)
(Vernon 1988).  Therefore, we may issue the writ against the trial judge only if necessary to
enforce our jurisdiction.  Because a reporter's record is often necessary to the exercise of
appellate jurisdiction, a court of appeals may issue a writ of mandamus to compel the
completion of the reporter's record.  See Wolters v. Wright, 623 S.W.2d 301, 305 (Tex.
1981). 
	In this case, however, we conclude that it is unnecessary to issue the writ to enforce
our jurisdiction.  If anything relevant is omitted from the reporter's record, we may direct the
court reporter to file in this Court a supplemental reporter's record to cure the omission.  See
Tex. R. App. P. 34.6(d).  Accordingly, we will deny the petition for writ of mandamus, but
we will exercise our authority under Rule 34.6(d) to direct the court reporter to file a
reporter's record from the August 14, 2002 proceedings.
	The petition for writ of mandamus is denied.

October 22, 2003


   
	RICHARD BARAJAS, Chief Justice


Before Panel No. 4
Barajas, C.J., Larsen, and McClure, JJ.

(Do Not Publish)